Citation Nr: 1431194	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-50 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to October 22, 2012 and in excess of 50 percent from October 22, 2012 for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 10 percent prior to October 22, 2012 and in excess of 40 percent from October 22, 2012 for traumatic brain injury (TBI) (originally evaluated as posttraumatic headaches).

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a neck injury. 

4.  Entitlement to an earlier effective date than October 22, 2012 for service connection for radiculopathy of the upper right extremity.

5.  Entitlement to an earlier effective date than October 22, 2012 for service connection for radiculopathy of the upper left extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had honorable active service from January 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the grant of service connection for upper extremity radiculopathy was granted secondary to the Veteran's claim of entitlement to an increased rating for residuals of a neck disability.  As the increased rating disability claim is on appeal, the Board finds that the earlier effective date claim is properly under Board jurisdiction and is addressed in the decision below.  

The issues of entitlement to an increased disability rating for residuals of TBI and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's PTSD is productive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, nightmares, avoidance, irritability, anger, anxiety attacks, occasional suicidal ideation, some concentration difficulties, and hypervigilance.

2.  The preponderance of the evidence shows forward flexion of the cervical spine greater than 30 degrees, the combined range of motion of the cervical spine greater than 170 degrees, no abnormal gait or abnormal spinal contour, and no incapacitating episodes


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for PTSD have been met throughout the entire period on appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating in excess of 10 percent for residuals of a neck disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5242 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated May 2008 and August 2012, the Veteran was informed of the information and evidence necessary to substantiate the claims.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The May 2008 VCAA letter to the Veteran were provided prior to the initial unfavorable decision.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the May 2008 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided VA examinations in July 2008, August 2008, and October 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claims.  Thus, further examination is not necessary regarding the issues on appeal.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating - PTSD

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected psychiatric disability has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part as follows: 

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

An April 2008 treatment record showed a history of suicidal ideation.  The Veteran also showed depressive symptoms.  He then attended a VA mental health clinic initial visit also in April 2008.  The veteran reported depression.  He reported low energy and poor concentration.  He denied hallucinations or delusions.  He denied flashbacks, but did acknowledge nightmares.  He is hypervigilant and easily startled.  He reported anxiety attacks that last ten minutes to half an hour and are initiated by a stressor.  He reported passive suicidal ideation.  He showed excellent hygiene and grooming.  His speech was of normal rate and volume.  His thought processes were not tangential or circumlocutory.  He showed no hallucinations, delusions, suicidal ideation, or homicidal ideation.  His affect was depressed and slightly anxious.  His insight and judgment were good.  The examiner diagnosed PTSD, insomnia, and adjustment disorder with depressed mood.  He assigned a GAF of 56.  

The Veteran's private therapist provided a summary in June 2008.  The Veteran reported memory problems, disturbed thinking, nightmares, loss of appetite, and becoming easily agitated.  The examiner's assessment showed a person that is full of anger.  The examiner noted good hygiene practices.  The Veteran reported a lack of mental focus interfering with his academic studies.  The examiner noted sleep difficulties and intrusive thoughts, to include nightmares.  The examiner also noted depression without suicidal ideation.  He assigned a GAF of 48.  

The Veteran was afforded a VA examination in July 2008.  At that time the examiner diagnosed PTSD of mild to moderate severity.  He assigned a GAF score of 55.  The examiner noted moderate occupational impairments.  His monotonous and demeaning part-time employment aggravates hyperarousal symptoms.  He also noted moderate social impairments in his increased conflict in his relationships and alienation from friends, which reflects his hyperarousal and emotional numbing.  The Veteran again noted nightmares that he wakes up from startled and sometimes crying.  He noted an increased in irritability and verbal confrontation.  The Veteran has two assault charges.  He has also participated in other fights without the police becoming involved.  He showed no impairment in thought processes or communication.  He was oriented.  His concentration and memory were adequate.  He was oriented in all spheres.  His judgment was poor and his mood was anxious and depressed.  The Veteran denied any current or past suicidal or homicidal ideation.  

In September 2009, the Veteran attended mental health treatment.  The Veteran reported depression three to four days out of the week for part of the day.  The Veteran reported normal energy level, concentration, and appetite, with memory described as fine.  The examiner noted excellent hygiene and grooming.  He had normal speech, thought processes, and thought content.  His judgment and insight were good.  The examiner assigned a GAF of 56.  

In October 2012, the Veteran attended an additional VA examination.  The examiner noted that the Veteran was neat and clean, as well as alert and oriented.  His mood was generally euthymic.  His affect was congruent with the material under discussion.  His thought processes were logical and goal-oriented.  There was no evidence of a thought disorder.  His speech was appropriate and flowed normally.  Judgment appeared generally intact.  He noted passive suicidal ideation in the past, with less recently.  The examiner assigned a GAF score of 55.  He listed the Veteran's symptoms as hypervigilance, recurrent dreams, distressing recollections, intense psychological and physiological distress when exposed to a stressor or trigger.  He also showed avoidance, and difficult relationships.  He reported anger, irritability, difficulty concentrating, and hypervigilance.  He was involved in multiple altercations, to include being cited for disorderly conduct.  The examiner noted episodic flattened affect and memory difficulties.  

To receive a higher disability rating of 50 percent prior to October 22, 2012, the evidence must show occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Resolving any reasonable doubt as may arise as to the severity of disability in this case in favor of the Veteran, (given the record does not show he avails himself of much actual treatment), the Board nevertheless concludes that the criteria for a 50 percent disability rating are met.  

Although the Veteran does not present with all the symptoms provided in the criteria for a 50 percent disability rating, the Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  In any event, the Veteran appears to have experienced reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, nightmares, avoidance, irritability, anger, anxiety attacks, occasional suicidal ideation, some concentration difficulties, and hypervigilance.  

As to whether the Veteran is entitled to a 70 percent disability rating throughout the period on appeal, the Board notes the Veteran attends school where he maintains a good grade point average and he works with his father in a flooring business.  His judgment and thinking are generally intact.  He does not show obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, neglect of personal appearance or hygiene, or an inability to maintain effective relationships.  The Veteran has a good relationship with his parents and he has a current significant other.  Reports of impaired impulse control and suicidal ideation have been expressed, but the Veteran's overall functioning does not more nearly approximate the criteria warranting a 70 percent disability rating.  

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's PTSD more nearly approximate the criteria for a 50 percent disability rating throughout the entire period on appeal, and to this extent the appeal is granted.    

Increased Rating - Neck Residuals

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's status post discectomy with fusion and scar is rated under Diagnostic Code 5242 for degenerative arthritis.  Diagnostic Code 5242 refers to the general rating formula for diseases and injuries of the spine.  The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings related to the thoracolumbar spine are assigned as follows:
	
A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; 

And a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

During the August 2008 VA examination, the examiner noted that the Veteran is in excellent muscular condition and that his neck pain is more of an annoyance than anything else.  His activities of daily living are minimally interfered with due to neck pain.  Physical examination showed no muscle spasm, weakness, or tenderness.  He noted painful limitation of motion at the extreme of movement.  His Range of motion was flexion to 45 degrees, extension to 40 degrees, bilateral lateral rotation to 60 degrees bilaterally, right lateral flexion to 20 degrees with pain at 20 degrees, and left lateral flexion to 30 degrees with pain at 30 degrees.  Upon repetition the Veteran's flexion was to 4 degrees and extension was to 40 degrees without complaint of pain.  Right and left lateral rotation was to 45 degrees and right and left lateral flexion were to 30 degrees with complaints of pain.  The examiner noted no weakness.  Specifically, he found no weakness, lack of endurance, or fatigue with repetitive use.  He noted that the Veteran does have the onset of pain at slightly less range of motion than he did without the repetitive use times three.  The pain limits his movement in right and left lateral rotation and lateral flexion.  The examiner noted that the Veteran has not had any incapacitating episodes in the prior twelve months.    

The Board acknowledges that in the August 2008 VA examination the record states forward flexion from 0 to 4 degrees upon repetition; however, the Board finds that this is more likely than not a typographical error.  The Board finds this to be inconsistent with the remaining range of motion findings.  The Veteran's remaining range of motion findings show no such extreme loss of movement.  Additionally, the examiner specifically stated that the Veteran's pain and repetition caused only slightly less range of motion.  August 2008 VA treatment records show normal range of motion of the neck.  Therefore, the Board will not consider the flexion findings of 0 to 4 degrees. 

In August 2009, the Veteran reported neck pain, intermittently, about once per month lasting for a few seconds with numbness and tingling.  

The Veteran had a VA examination in October 2010.  The examiner noted range of motion testing showing flexion to 40 degrees, extension to 40 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, and bilateral lateral rotation to 35 degrees, with no objective pain noted on testing.  Upon three repetitions, range of motion findings did not change.  The examiner noted no additional limitation in range of motion of the cervical spine following repetitive use testing and no functional loss or impairment of the cervical spine.  The examiner noted guarding or muscle spasm present, but found that it did not result in abnormal gait or spinal contour.  The muscle strength, reflex, and sensory examinations were all normal.  He noted moderate radiculopathy of the upper extremities.  He found no incapacitating episodes in the prior 12 months.  

To receive a higher disability rating, the evidence must show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the a 12 month period.

The record shows no credible findings of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or the combined range of motion of the cervical spine not greater than 170 degrees.  The VA examiner in October 2012 specifically found that the Veteran's muscle spasm or guarding was not severe enough to result in an abnormal gait or abnormal spinal contour.  Additionally, the treatment records as well as the VA examinations fail to show any incapacitating episodes.  

Although the Veteran experiences occasional pain with motion, this pain has not caused a limitation of motion of the cervical spine that more nearly approximates the rating criteria for a 20 percent disability rating.  38 C.F.R. § 4.71a.  The VA examiners addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and specifically noted the onset of pain and any additional limitation by degree.  The Veteran did report pain; however, the Board finds that the Veteran's complaints of pain are reflected in the range of motion findings and do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the low back.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).

Based on the evidence showing no more than limitation of flexion to the degree required by the 10 percent rating criteria, no abnormal gait or spinal contour, and no incapacitating episodes, the Board finds that a preponderance of the evidence is against the claim for a higher disability rating in excess of the 10 percent currently awarded.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  The primary symptoms of the Veteran's cervical spine disability are pain and limitation of motion, which are addressed in the rating criteria.  The primary symptoms of the Veteran's psychiatric disability are disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, nightmares, avoidance, irritability, anger, anxiety attacks, occasional suicidal ideation, some concentration difficulties, and hypervigilance, which are also addressed in the rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


Earlier Effective Date 

The Veteran's grant of service connection for upper extremity radiculopathy stems from his original claim of service connection for residuals of a neck disability.  In September 2008, the RO granted service connection for the residuals of a neck injury.  The Veteran subsequently disagreed with that disability rating.  In the process of that appeal, service connection was granted for radiculopathy of the upper extremities as a residual of the neck disability. 

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the effective date of direct service connection is the day following separation from active service or the date entitlement arose if claim is received within one year following separation form service.  38 C.F.R. § 3.400(b)(1).  

The Veteran submitted his claim for service connection for a neck disability more than one year after service, therefore, the date of claim is the date of receipt of claim or the date entitlement arose.  Entitlement to service connection for radiculopathy did not arise until October 22, 2012.  The VA examination in August 2008 noted the Veteran's complaint of occasional pain throughout his body, which the Veteran believed stemmed from his cervical spine disability.  Upon physical examination, however, the examiner did not note any radiculopathy of the upper extremities.  During a VA treatment record also dated August 2008, within one week of the VA examination, the examiner specifically noted that the pain was limited to the Veteran's neck and did not radiate anywhere.  He noted no neurological symptoms.  In the October 22, 2012 VA examination, the examiner first noted moderate radiculopathy of the upper extremities.  The Board finds that this is the first distinct evidence of radiculopathy of the upper extremities and therefore the date that entitlement arose.  

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a diagnosis, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a diagnosis of radiculopathy of the upper extremities, the Board finds that the diagnosis of the Veteran's disability is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as pain or numbness, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Radiculopathy is first noted in October 2012.  An examination of the spine in August 2008 specifically shows that the pain was limited to the Veteran's neck, the pain did not radiate anywhere, and the Veteran experienced no related neurological symptoms.  The Board finds this evidence to be more credible than the Veteran's lay statements regarding a diagnosis of radiculopathy.

In conclusion, there is no legal entitlement to an earlier effective date in this case.  As the preponderance of the evidence is against the claim for an earlier effective date of service connection for radiculopathy of the upper extremities, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating of 50 percent, but no greater, for PTSD for the entire period on appeal is granted. 

Entitlement to an initial disability rating in excess of 10 percent for residuals of a neck injury is denied.

Entitlement to an earlier effective date than October 22, 2012 for service connection for radiculopathy of the upper right extremity is denied.

Entitlement to an earlier effective date than October 22, 2012 for service connection for radiculopathy of the upper left extremity is denied.


REMAND

The Veteran was originally service-connected for headaches rated under Diagnostic Code 8100 for migraine headaches.  In the January 2013 rating decision, the RO assigned the Veteran a disability rating under the criteria for Diagnostic Code 8045.  In providing that rating, the RO considered the Veteran's headaches.  The Board notes, however, that the regulation clearing directs the rating body to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches, even if that diagnosis is based on subjective symptoms rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a.  The RO should obtain a VA examination to determine if the severity of the Veteran's headaches and to determine if his headaches warrant a separate disability rating under Diagnostic Codes 8045 and 8100.  Additionally, the RO should indicate what subjective symptoms it has used in determining the Veteran is a level 2 under the Subjective symptoms facet, to allow for the possibility that the Veteran would be entitled to both a disability rating for headaches and a disability rating at level 2 for TBI.  

The Board also notes that the Veteran has requested a 100 percent disability rating due to his service-connected disabilities, which implies that he is unable to work due to his service-connected disabilities.  The medical evidence shows that the Veteran reported that his drinking, fighting, disorderly conduct, and headaches prevented him from full time work.  The private psychiatric examiner in February 2014 noted that the Veteran had great difficulty meeting the demands of his college schedule and keeping up with his therapeutic appointments.  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  

In light of the Court's determination that evidence of unemployability in the context of a rating claim may include a TDIU claim, the Board finds that a remand of the issue of TDIU for development by the RO, specifically to provide an examination to determine whether he is capable of obtaining and maintaining employment, is the appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's headaches and traumatic brain injury.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disabilities in accordance with VA rating criteria, and offer an opinion as to the severity of any TBI symptoms.

2.  Schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, to ascertain the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The examiner should review the claims file and address the following issues:

a.)  The VA examiner is requested to evaluate and discuss the impact of the Veteran's service-connected disabilities, specifically PTSD, residuals of TBI, bilateral upper extremity radiculopathy, residuals of a neck injury, and tinnitus, on the Veteran's employability.  

b.)  The VA examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities, without consideration of his age or non-service-connected disabilities render him unable to secure or maintain a substantially gainful occupation in light of his education, training and work history. 

3.  Then readjudicate the Veteran's claim for TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


